Citation Nr: 0503972	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-14 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
August 12, 1997; of 20 percent from November 30, 2000; of 40 
percent from February 17, 2001: and of 20 percent from June 
1, 2001, on appeal from the initial award of service 
connection for lumbar spine pain due to arthritis, disc bulge 
and stenosis of L4-5, status post-laminectomy and articular 
hypertrophy of L5-S1, currently rated for its orthopedic 
manifestations (originally rated as mechanical low back 
pain).

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
radiculopathy of the right lower extremity, currently rated 
for neurologic manifestations of the service-connected lumbar 
pathology (originally included in the rating for lumbar spine 
pain due to arthritis, disc bulge and stenosis of L4-5, 
status post-laminectomy and articular hypertrophy of L5-S1).

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
radiculopathy of the left lower extremity, currently rated 
for neurologic manifestations of the service-connected lumbar 
pathology (originally included in the rating for lumbar spine 
pain due to arthritis, disc bulge and stenosis of L4-5, 
status post-laminectomy and articular hypertrophy of L5-S1).

4.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
fibromyalgia with irritable bowel syndrome.

5.  Entitlement to a rating in excess of 0 percent from 
August 12, 1997, and of 10 percent from May 12, 1998, on 
appeal from the initial award of service connection for 
status post-operative residuals of a right ankle fracture.

6.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1989 to August 
1997.

This appeal is from January 1999 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Winston-
Salem, North Carolina, and Nashville, Tennessee, Regional 
Offices (RO), respectively.  The former decision granted 
service connection for all of the disabilities at issue, 
except for fibromyalgia, which it denied.  The latter rating 
decision granted service connection for fibromyalgia with 
irritable bowel syndrome.

The veteran has appealed from the initial rating of each 
disability.  When a claimant appeals from an initial 
disability rating, the Board of Veterans' Appeals must 
determine on review whether the rating should be "staged," 
i.e., awarded different disability ratings for different 
parts of the time under review consistent with the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the RO has already staged two of the disabilities 
under review, as shown in the statement of the issue for the 
lumbar spine and the right ankle issues.  The disability 
initially characterized as mechanical low back pain has 
evolved through several stages.  It has been renamed, see 
38 C.F.R. § 4.13 (2004), and rerated based on the RO's 
findings of changed circumstances and changes in governing 
regulations.  Issues 1 through 3 are styled to reflect this 
evolution.

The veteran has made multiple statements to VA examiners and 
in statements in support of his claim reporting unemployment 
and employment of short duration due to pain and lack of 
stamina that he attributes to one or more service-connected 
disability.  These declarations raise a claim of entitlement 
to a total disability rating based on individual 
unemployability.  The matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The order pertaining to the 
right ankle issue is a partial grant of benefits.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Surgical removal of internal fixation hardware from the 
right ankle in January 1993 left 2/3 of a screw irremovably 
imbedded in the medial malleolus.

2.  The internal fixation screw remaining in the veteran's 
right ankle has caused pain resulting in disability 
comparable to moderate limitation of motion continuously 
since prior to separation from service.


CONCLUSION OF LAW

The schedular criteria for a 10 percent disability rating for 
postoperative residuals of a right ankle fracture have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.71, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This decision is limited to the question of the effective 
date of the second stage of the initial rating of the right 
ankle, see Fenderson, 12 Vet. App. 119 (providing for staged 
ratings), to expedite a partial award of benefits.  No 
inference should be drawn about the ultimate decision on the 
level of disability or the timing of any staging of the 
rating.  All other matters pertinent to the appeal will be 
addressed subsequent to action directed in the remand 
appended to this decision.

The veteran fractured his ankle in service and had open 
reduction and internal fixation.  In January 1993, he 
requested removal of the fixation hardware, which caused him 
pain and other discomfort.  The surgical report described the 
removal of the surgical plate and screws, except for one, 
which sheared off during the procedure.  Two-thirds of the 
screw remained in the right medial malleolus and was not 
removable.

On VA examination in June 1998, the veteran reported 
occasional pain in the right ankle when going up or down 
stairs.  The examiner found full range of motion of the right 
ankle.  An x-ray study showed residual degenerative joint 
disease and the retained surgical screw.

The RO granted service connection in January 1999, effective 
August 12, 1997, rating the disability noncompensably 
disabling.  The veteran appealed from the initial rating.



VA granted a 10 percent rating for the right ankle in an 
August 2002 rating decision, effective May 12, 1998.  The 
rationale for the rating was that the retained surgical screw 
caused pain resulting in disability comparable to moderate 
limitation of motion, even though the range of ankle of the 
motion was full on examination.  The rating decision did not 
state the reason for the effective date.  It corresponds with 
the date of receipt of the veteran's letter affirming his 
willingness to report for VA examination; he had previously 
failed to report for a scheduled examination.

The Board affirms the reasoning for the 10 percent rating.  
The facts upon which the rating was based, however, existed 
ever since the January 1993 surgery, as October 1995 and 
November 1996 service records reveal.  The service records 
and the veteran's statements are probative evidence that the 
status of the veteran's right ankle was the same during the 
several months from separation to the May 1998 effective date 
of the 10 percent rating as it was on May 12, 1998.  Whereas 
the facts found in the June 1998 examination report existed 
at the time of separation, the veteran should have the 10 
percent rating from the effective date of service connection.


ORDER

Whereas the evidence supports a preliminary, partial grant of 
the benefits sought, a 10 percent schedular rating for post-
operative residuals of a right ankle fracture is granted 
effective August 12, 1997, subject to the regulations 
governing payment of monetary benefits.


REMAND

This appeal arises from an August 1997 application for 
disability compensation.  It predated enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  The veteran subsequently 
appealed from the initial rating of each disability 
adjudicated as service connected.  VA has never issued the 
notice required 

VA has not provided the veteran the notice required by the 
VCAA regarding information and evidence necessary to 
substantiate a claim as to any of the claims at issue in this 
appeal, see 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), nor had the veteran received VCAA notice 
prior to adjudication of the underlying claims for service 
connection.  Such notice is not required in a claim arising 
from a disagreement with an initial rating upon an award of 
service connection, if the claimant received VCAA notice in 
conjunction with the underlying claim for service connection.  
VAOPGCPREC 8-2003.

The veteran did not receive such notice as to any of the 
underlying service connection claims from which the instant 
appeal arose, consequently VA must provide the notice 
required by the VCAA as to each issue on appeal.  A June 2003 
VCAA notice pertaining to a claim for service connection for 
a right hip condition does not satisfy the requirement, 
because the RO construed the claim as a misstatement of a 
claim for compensation for an aspect of a disability that was 
already service connected.  Thus, the claim and the notice 
became moot.  Because, ordinarily, VCAA notice would have 
issued in response to the initial claim for service 
connection and not be required in response to a claim for a 
higher initial rating, See VAOPGCPREC 8-2003, the VCAA notice 
responsive to the circumstances of this case must differ 
somewhat from the letter responding to a claim for an 
increased rating.

A veteran who appeals from an initial award of service 
connection does not necessarily seek to prove his or her 
disability has increased in severity.  He or she seeks to 
prove the disability was rating too low initially.  
Consistent with the rule in Fenderson providing for staged 
ratings, the claimant may also be attempting to prove that 
the disability has changed in severity during the time from 
the effective date of service connection to the date of the 
final decision on the appeal.  With that in mind, the 
instruction below is tailored to achieve notice that will 
discharge VA's duty under 38 U.S.C.A. § 5103(a) in response 
to an appeal from an initial compensation rating.

The veteran submitted treatment records from a chiropractor.  
The RO noted in a June 2004 supplemental statement of the 
case (SSOC) that the treatment records mostly could not be 
interpreted.  The Board also notes that the treatment records 
are in a code, presumably commonly used in chiropractic 
practices.  The chiropractor submitted a statement in 
September 2003 offering to provide any additional information 
needed.  The veteran submitted the records as evidence of the 
severity of one or more of his disabilities.  It would be in 
the spirit of VA's policy and statutory mandate to assist the 
veteran with his claim to ask the chiropractor to explain the 
codes used in her treatment records so VA can determine 
whether the records are evidence of the severity of any of 
the veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

?	The notice must inform the 
appellant of the information and 
evidence necessary to substantiate 
a claim that disabilities for which 
he seeks a higher initial rating 
were, on the effective date of the 
initial rating, more disabling than 
reflected by the initial rating, or 
that the severity of any disability 
for which he seeks a higher initial 
rating has changed in severity 
during the time from the effective 
date of service connection to the 
present.

?	The notice must otherwise encompass 
the language and intent of 
38 C.F.R. § 3.159(b) (2004), 
including notice of the information 
and evidence he must provide, if 
any, including evidence currently 
in his possession, and of the 
information and evidence, if any, 
VA will attempt to obtain.

2.  Request N. Fisher, D.C., 1606 West 
Main St., Lebanon, TN 37087, to provide a 
key or any other means of interpreting 
the codes used in the January 1999 to 
July 2003 records of the veteran's 
treatment, which she provided in July 
2003.

3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claims because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


